Title: From Louisa Catherine Johnson Adams to Harriet Welsh, 27 November 1820
From: Adams, Louisa Catherine Johnson
To: Welsh, Harriet


				
					My dear Harriet
					Washington 27 Novbr: 1820
				
				According to your desire I burnt the Letter which you wrote me and respect greatly the anxiety you manifest for the subject of it, but all traces of the event having apparently disappeared I hope it will never be renewed to pain the feelings of your friend I was not aware that she was a daughter of Miss Outrums I pity her from my heart and think she was fortunate in not becoming his Wife of the man altho’ his fate certainly excites feelings of regret.I am thankful to you for the information concerning John for whose conduct I trembled knowing the feiry impetuosity of his character and the ardour of his feelings thank God he has gotten through this difficult which I hope will prove the first and last he will have to contend with during his residence in College—George is now of an age to be a man therefore I am not surprized he should grow serious—We expect they will leave Cambridge the 16 of next Month—I fear the Steam boats will not run as they the ice already appears to be inching in our Winters. I hope they will have cloths fit to make their debut in as they are much more expensive here than in Boston. I will thank you to speak to them on the subject.I have received the pocket handkerchief safe but beg you will not send any thing more by the MailI am very happy to learn that Mrs. de Wints health is so perfectly re-established and hope sincerely you may never have cause to fear a relapseAdieu my dear Hariet present me kindly to your father and Mother and believe me ever your friend
				
					L. C Adams
				
				
					I wish you would get me some handsome plaid ribbon broad and narrow and send by the boys Mr T. B A. will pay for it.
				
			